Citation Nr: 1811233	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for migraine headaches.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for a status post right index finger fracture disability.

5.  Entitlement to service connection for a status post right long finger fracture disability.

6.  Entitlement to service connection for a status post right ring finger fracture disability.

7.  Entitlement to service connection for a status post right little finger fracture disability.
REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017 the Veteran testified at a hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board also acknowledges that the issues of entitlement to a rating in excess of 10 percent for left knee meniscectomy, entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, entitlement to a rating in excess of 10 percent for radiculopathy of the lower left extremity, entitlement to a rating in excess of 10 percent for radiculopathy of the lower right extremity, and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) have been perfected, but not yet certified to the Board.  
The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still clearly taking action on these issues and they have not been certified for appeal.  The Board also observes that the Veteran has requested a hearing before the Board on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to an initial compensable evaluation for migraine headaches and entitlement to service connection for status post right index, long finger, ring finger and little finger fracture disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On October 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to service connection for bipolar disorder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for bipolar disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative indicated during the Veteran's October 2017 hearing that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for bipolar disorder.  The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal of entitlement to service connection for bipolar disorder is dismissed.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's claims for higher ratings for PTSD and migraine headaches, the Board notes that the Veteran's last examination for his PTSD disability took place in April 2015 while his last examination for his migraine headache disability took place in December 2010. 

However, subsequent treatment records indicate a possible worsening of his service-connected PTSD and migraine headache disabilities since his last VA examinations in April 2015 and December 2010.

Notably, on a January 2018 Independent Medical Examination, a private physician noted that the Veteran continued to have severe headaches that would occur 2 to 3 times a week and last for several hours.  Regarding the Veteran's PTSD disability, the physician indicated that the Veteran continued to have intrusive thoughts in the daytime and especially at night.  The physician also noted that the Veteran startled, was afraid of people and also had panic attacks despite taking medication.  The private physician opined that the Veteran's PTSD disability warranted a 70 percent evaluation.

Given that the Veteran appears to be receiving continued treatment for his PTSD and migraine headache disabilities, the Board finds that new VA examinations would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD and migraine headache disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims for status post right index, long finger, ring finger and little finger fracture disabilities, the Board notes that service treatment records demonstrate that the Veteran was treated for a contusion of the right hand in July 2009.  

The Veteran underwent a VA examination in April 2015 which provided a diagnosis of a right hand strain.  While the examiner noted that the service treatment records demonstrated a July 2009 contusion injury to his right hand, the examiner did not provide an etiology opinion regarding the Veteran's disability of the right fingers.

Notably, on the January 2018 Independent Medical Examination, a private physician noted that the Veteran suffered an in-service right hand injury and that this in-service injury caused his current traumatic arthritis and tendonitis in the fingers of the Veteran's right hand.

The Board additionally notes that the Veteran's September 2007 enlistment examination noted that the Veteran had an infection on the third right finger which required debridement surgery in 2005.

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claims for service connection for status post right index, long finger, ring finger and little finger fracture disabilities to include providing an opinion as to whether any right finger disability that preexisted his service was aggravated beyond its natural progression during service.  See 38 U.S.C. § 1153 (2012) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Finally, the Board notes that in its June 2017 supplemental statement of the case, the RO indicated that it had attempted to schedule the Veteran for a VA examination to provide an etiology opinion for his claimed disabilities of the right fingers.  However, the RO reported that the Veteran failed to show for this scheduled examination.

As the Veteran has previously failed to report for a VA examination, he is reminded that should he miss his examination without showing good cause his claim will be considered on the evidence of record.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD disability.  The examiner should describe in detail all symptomatology and functional limitations associated with the Veteran's PTSD.  The examiner should also opine as to the functional effects his PTSD has on his ability to maintain gainful employment.  

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected migraine headache disability.  The examiner should describe in detail all symptomatology and functional limitations associated with the Veteran's migraine headaches.  The examiner should also opine as to the functional effects his migraine headaches have on his ability to maintain gainful employment.  

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed status post right index, long finger, ring finger and little finger fracture disabilities.  

After the record review and examination of the Veteran, the VA examiner should determine:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a status post right index, long finger, ring finger or little finger fracture disability that is etiologically related to his active service?  The examiner should consider the July 2009 service treatment entries noting a contusion injury to his right hand.

(ii) Did the July 2009 contusion injury to the right hand cause an increase in the severity of the pre-existing residuals of the right third finger infection that required debridement prior to service entrance?  

(iii) If there was an increase in the severity of the pre-existing right third finger during service, is it clear and unmistakable (undebatable) that any preexisting right finger(s) disability was not permanently aggravated beyond its natural progress during the Veteran's active service?

In making these determinations, the examiner should specifically address the January 2018 Independent Medical Examination of a private physician which noted that the Veteran suffered an in-service right hand injury which caused his current traumatic arthritis and tendonitis in the fingers of the Veteran's right hand.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  The Veteran must be properly informed of his scheduled VA examinations, and he should be given notice of the consequences of failure to report for the examinations, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examinations, the claims folder should include clear documentation of his failure to report.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


